Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2021.
Applicant's election with traverse of Species 1 in the reply filed on 9/14/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden because “the claims would appear to be a part of an overlapping search area”.  
This is not found persuasive because as stated in the requirement of 8/9/2021, there would indeed be a burden on the examiner should restriction not be required, at least because the prior art applicable to one of the species would likely not be applicable to another of the species. Furthermore, the species are still not obvious variants of record.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements submitted on 11/13/2019, 9/2/2020, 2/17/2021, 6/10/2021, 8/18/2021, 11/18/2021 and 11/26/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Komatsu et al. (US 2018/0057102).
Komatsu discloses an operating device for a human-powered vehicle, comprising: a base member (12) extending in a longitudinal direction, the base member including a first end portion (12a) configured to be coupled to a handlebar, a second end portion (12b) opposite to the first end portion in the longitudinal direction, and an accommodating structure (12p) provided to the second end portion; and an operating member (14) pivotally coupled to the base member about a pivot axis (A1), the accommodating structure being disposed at a location which is the farthest from the first end portion in the second end portion along the longitudinal direction as viewed (see Fig. 4) along the pivot axis, the accommodating structure including an accommodating part (S1) configured to accommodate at least one of a power supply (PS1) and circuitry (SW1, CC1); wherein the base member includes a grip portion (12g) provided between the first end portion and the second end portion; wherein the pivot axis is provided closer (see Fig. 4) to the second end portion than to the first end portion; further comprising a grip cover (17) configured to be attached to the base member so as to at least partly expose (see Fig. 4, exposed at least at SW1) the accommodating structure from the grip cover in a state where the grip cover is attached to the base member; wherein the operating member includes a proximal end portion (14A) and a distal end portion (14B) opposite to the proximal end portion, the proximal end portion is closer to the pivot axis than the distal end portion, and the accommodating part is at least partly provided farther (see Fig. 4) from the first end portion of the base member than the proximal end portion of the operating member in the longitudinal direction; wherein the first end portion includes a contact surface (see right side of Fig. 4) configured to contact the handlebar in a mounting state where the first end portion is coupled to the handlebar, and the accommodating part is at least partly provided farther from (see Fig. 4) the contact surface of the first end portion than the operating member; wherein the accommodating part includes a power-supply accommodating (portion of 12P that houses PS1) part configured to accommodate the .
Allowable Subject Matter
Claims 8-9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658